Title: Thomas Jefferson to John Coles, 5 June 1819
From: Jefferson, Thomas
To: Coles, John


          
            Dear Sir
             Monticello June 5. 19.
          
          In the hope you may be returned from Richmond, I send to ask the favor of you to attend for examination on Tuesday next, the day after court, at Milton where I have given notice that I should examine some witnesses, tho’ I have none now to examine but yourself & Colo T. M. Randolph who is just returned from Richmond. it is of capital importance to me to prove that while the jury were unanimous as to all the other facts to which they were specifically sworn there was a difference of opinion as to their being empowered to bargain with me for the use of my canal. your business may perhaps bring you to court, and taking a dinner & bed here, we shall easily attend at Milton at 9. aclock the next morning. I salute you with friendship & respect.
           Th: Jefferson
        